Exhibit 10.22

 

[logo.jpg]  

9900 Westpark Drive, Suite 300

Houston, TX 77063

  

November 17, 2015

 

Robert S. Merritt

51 Battle Swamp Road

Roxbury, CT 06783

 

Dear Bob:

 

It is my pleasure to extend the following offer of employment to you on behalf
of IGNITE RESTAURANT GROUP (the “Company”). Specifics of the offer:

 

Position:

President and Chief Executive Officer

   

Key Responsibilities:

●  Develop and execute the Company’s short-term and long-term objectives

●  Ensure the Company is properly staffed in order to achieve the Company’s
short-term and long-term objectives

●  Provide the Board of Directors of the Company with periodic updates about the
Company

●  Carryout all day-to-day management decisions of the Company

●  Ensure the Company maintains high standards of corporate governance and
social responsibility

●  Ensure the Company remains in compliance with all laws, rules and regulations

●  Communicate effectively with employees, government authorities, shareholders
and the public

●  Build shareholder value

 

This list of key responsibilities is not all inclusive, and is subject to change at the
discretion the Board of Directors.

   

Employment Start Date:

November 17, 2015

   

Contract Term:

Three Years

   

Base Salary:

You will be paid $25,961.54, bi-weekly, which annualizes to $675,000.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annual Bonus:

Commencing on 1/1/16; up to 50% target based upon Executive Bonus Pool. Any
bonus earned shall be paid as soon as practicable following the completion of
the Company’s audit for the fiscal year during which such bonus was earned, but
in any event by December 31 immediately following the completion of the fiscal
year to which such bonus relates. You must be employed with the Company on the
actual payment date to receive the bonus.

   

Equity:

The Compensation Committee has recommended and the Board of Directors has
approved a grant of 156,250 SARS and 92,500 restricted shares of “IRG,” with 25%
annual vesting on the annual anniversary date of the grant. The issue price will
be the closing price of “IRG” on the NASDAQ on November 16, 2015. Please note
that there are restrictions on this grant.

   

Car Allowance

You will receive $392.31 bi-weekly as a car allowance, which annualizes to
$10,200. Mileage for business-related travel will be reimbursed at a discounted
rate and is adjusted quarterly.

    Benefits: Eligible to participate in standard company-sponsored health
benefits; 401(k) plan in development and four weeks of vacation.    

Commute & Temporary Housing:

Company will cover agreed upon expenses related to commuting costs from the
Northeast to Houston and a corporate apartment in Houston for up to six months
following your start date (cost not to exceed $5,000 per month for apartment
rental)

   

Severance:

In the event your employment is terminated by the Company without Cause (as
defined under our 2012 Omnibus Incentive plan for this purpose), you will be
entitled to receive severance equal to the lesser of twelve months or the
remaining term of your contract of your base salary, payable over that period,
plus reimbursement of COBRA premiums for a period of twelve months, provided
that (i) you sign and do not revoke within the time period specified by the
Company a separation agreement and general release in a form acceptable to the
Company and (ii) you comply with your post-termination obligations, including a
twelve-month non-compete and a twelve-month non-solicitation covenant set forth
in the attached restrictive covenant agreement, which you must sign as a
condition of your employment with the Company.

   

Communication Allowance:

You will receive an annual communication allowance of $2,000.

   

Executive Dining Program:

As a senior executive participant in the Employee Discount Program, you will
receive a 100% dining discount for yourself and up to five guests at any Ignite
Restaurant concept.   All food, beverages and gift items will be provided at no
charge to you. Further, you will be authorized to expense a gratuity of 20%.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Annual Executive Physical:

Information on this program will be provided by the Human Resources Dept.

   

Financial and Legal Counseling:

Reimbursement of $5,000 per year.  Cannot be used for legal defense, but can be
used for wills, financial advice, brokerage fees, personal income tax
preparation services)

 

 

 
 

--------------------------------------------------------------------------------

 

   

This offer is made to you in strict confidence and, as such, at no time during
your employment are you to discuss either your salary or benefits with anyone
(other than human resources). All compensation payable to you under this offer
letter is subject to withholding for applicable federal, state and local income
taxes and other amounts as required by law or Company policies.

 

By signing this offer letter, you confirm that you are under no contractual or
other legal obligations with any other person or entity (such as a present or
former employer) that would prohibit or limit you from performing your duties
with the Company, and you agree that you will not do anything in the performance
of services for the Company that would violate any such duty.

 

Payments pursuant to this offer letter are intended to comply with or be exempt
from Section 409A of the Internal Revenue Code and accompanying regulations
(“Section 409A”), and the provisions of this offer letter will be administered,
interpreted and construed accordingly. Any reimbursements provided under this
offer letter that constitute deferred compensation within the meaning of Section
409A shall be made or provided in accordance with the requirements of Section
409A, including, without limitation, that (i) in no event shall any amounts
eligible to be reimbursed by the Company be paid later than the last day of the
calendar year next following the calendar year in which such amounts were
incurred; (ii) the amount of expenses eligible for reimbursement in any given
calendar year shall not affect the expenses that the Company is obligated to
reimburse in any other calendar year; (iii) your right to have the Company make
such reimbursements may not be liquidated or exchanged for any other benefit;
and (iv) in no event shall the Company’s obligation to make such reimbursements
apply after the termination of your employment.

 

This offer letter represents the entire agreement between you and IGNITE
RESTAURANT GROUP. This offer letter is not a contract of employment guaranteeing
any set length of employment. Also note that IGNITE RESTAURANT GROUP is an
at-will employer. You and IGNITE RESTAURANT GROUP have the right to terminate
the relationship at any time, with or without cause.

 

Bob, we are very excited to have you join the team at IGNITE RESTAURANT GROUP
and look forward to your contributions of growing IGNITE RESTAURANT GROUP into
the preeminent casual dining restaurant company in the industry. Please feel
free to call me with any questions regarding this offer letter.

 

If you are in agreement with the above outline, please sign below and fax the
signed offer letter to (832) 426-0252.

 

Best Regards,

 

/s/ Paul Vigano

--------------------------------------------------------------------------------

Paul R. Vigano

Chairman of the Board

 

Agreed and acknowledged:

 

Printed Name:

 

Robert S. Merritt

 

 

 

 

 

Signature:

 

/s/ Robert S. Merritt

 

 

 

 

 

Date Signed:

 

11/17/15

 

      

An electronic signature or facsimile is intended to be, and will be, considered
the equivalent of an original signature, is legally binding, and is to be given
full force and effect.